Name: 92/100/EEC: Commission Decision of 22 January 1992 amending Decision 87/131/EEC authorizing a method for grading pig carcases in the Netherlands (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  animal product;  Europe;  marketing
 Date Published: 1992-02-15

 Avis juridique important|31992D010092/100/EEC: Commission Decision of 22 January 1992 amending Decision 87/131/EEC authorizing a method for grading pig carcases in the Netherlands (Only the Dutch text is authentic) Official Journal L 039 , 15/02/1992 P. 0044 - 0045COMMISSION DECISION of 22 January 1992 amending Decision 87/131/EEC authorizing a method for grading pig carcases in the Netherlands (Only the Dutch text is authentic) (92/100/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 5 (2) thereof, Whereas the Commission, by Decision 87/131/EEC (3), as last amended by Decision 87/395/EEC (4), has autorized a method for grading pig carcases in the Netherlands; Whereas the Government of the Netherlands has requested the Commission to authorize the application of a new formula for the calculation of the lean meat content of carcases in the framework of the grading method provided for in Decision 87/131/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The text of Article 1 (3) of Decision 87/131/EEC is replaced by the following text: '3. The lean meat content of the carcase shall be calculated according to the following formula: Y = p Y gilt +(1 p) Y castrate (%) where: Y = the estimated percentage of lean meat in the carcase, Y gilt = 61,38 0,74 X1 + 0,13 X2 (%), Y castrate = 59,35 0,67 X1 + 0,13 X2 (%), where: X1 = the thickness of backfat (including rind) in millimetres, measured at six centimetres off the midline of the split carcase, between the third and fourth last ribs, X2 = the thickness of muscle in millimetres, measured at the same time and in the same place as X1. p = 1/ (1 + exp ( i)), where: i = 3,277 0,4580 X1 + 0,3038 X2 + 0,007777 (X1)2 0,001792 (X2)2 0,002557 X1 · X2 This formula shall be valid for carcases weighing between 50 and 120 kg.' Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 22 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 301, 20. 11. 1984, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 51, 20. 2. 1987, p. 50. (4) OJ No L 208, 30. 7. 1987, p. 43.